Opinion filed October 22, 2009




                                             In The


   Eleventh Court of Appeals
                                         ___________

                                    No. 11-09-00143-CV
                                        __________

                       IN THE INTEREST OF N.I.F., A CHILD


                           On Appeal from the 118th District Court
                                     Martin County, Texas
                                   Trial Court Cause No. 6159



                            MEMORANDUM OPINION
       M.A.F. has filed in this court a motion to dismiss her appeal. In her motion, she states that
she no longer desires to pursue her appeal. The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM


October 22, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.